DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed August 8, 2022.  Applicant has amended claims 1, 9-10.  Currently, claims 1-10 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-10 are maintained in light of applicant’s amendments to claims 1, 9-10.

Response to Arguments

Applicant’s arguments submitted on 8/8/22 have been considered but are not persuasive.  
Applicant argues on p. 6 of the remarks that that the 103 rejection is improper.  Examiner disagrees.  Applicant argues on p. 7 of the remarks that O’Malley does not show the automatically generating a question for a tutor in real-time based on the information provided by the tutor.”   Examiner disagrees.   O’Malley at para [0611]-[0618] shows follow up questions for the candidate where it would be obvious that the candidate could be a tutor as a tutor is just a more specific type of user.   A follow up question is based on a previous response.  Moreover, para [0612] of O’Malley shows the follow up questions may or may not be recorded and para [0616]-[0618] shows the interviews can be face-to-face, where both concepts can be considered to show in real-time.  Almassizadeha and Le have already established that the candidates can be tutors and thus the combination of the references shows this limitation would have been obvious to one of ordinary skill in the art.   
Applicant argues on p. 8 of the remarks that the cited art does not teach the generating an assessment report of the tutor limitation.  Examiner disagrees.   Applicant argues on p. 8 of the remarks that the tutor rating in Almassizeh is given by learners in the past and not based on an answer given by the tutor in real time.  Examiner notes that the claims do not require that as written and given broadest reasonable interpretation.   All that is needed is generating an assessment of the tutor and it can be by the learned and does not need to be based on the information provided by the tutor.   The claim only provides for some details in what is in the assessment report but nothing about how it is generated.  Examiner further notes in response to applicant’s arguments on p. 9 that O’Malley does not show those details that the claims can be interpreted much more broadly.  For instance a fill in the blank can be considered an answer format even if applicant intends video to be a format and that pausing or other habits can be a considered part of a methodology used in solving a question given broadest reasonable interpretation.   
On p. 10 of the remarks, applicant argues that the cited art does teach the computing a similarity index limitation.  Examiner disagrees.  Applicant notes that examiner appears to be equating applicant's similarity index to Le's tutor rating.  Examiner clarifies that the matching in Le at para [0038]-[0040] shows similarity and that matching is based on the rating which are trained via deep learning.  Applicant makes distinctions about Le's rating is provided after a session is complete.   Examiner notes that when the ratings occur does not seem to be matter as long as it is received from the students.   Examiner further notes that Almassizadeh shows a booking modules and para [0006] explicitly shows that the tutoring session is conducted for a plurality of learners, which can be considered a cohort.   Therefore, the combination of reference shows a cohort of the students.  
On p. 11 of the remarks, applicant argues that the cited art does not show the assigning the tutor to the cohort limitation.  Applicant notes that the cited art cannot teach this because the cited art does not teach a similarity index.  Examiner re-asserts that a similarity index has been shown to be obvious by the cited art and that the assigning occurs both in Almassizadeh via the booking module and in Le based on matches after the tutors are ranked.  
On p. 11-12 of the remarks, applicant argues that Almassizadeh does not show an introductory video of the tutor.   Examiner notes Almassizadeh shows a tutor profile includes a biography where it would be obvious to one of ordinary skill in the art that a biography shows similar type of data as an introductory video and t Almassizadeh also utilizes video for presenting data.  O’Malley also shows the use of recorded video clips for the interview process.   Therefore, the 103 rejections are maintained.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Almassizadeh et al. (US 2018/0301048 A1) (hereinafter Almassizadeh) in view of Le et al. (US 20200098073 A1) in view of O'Malley (US 20110276507 A1)

Claims 1, 9-10:
Almassizadeh, as shown, discloses the following limitations of claims 1, 9-10:
A method (and corresponding system and non-transitory computer readable medium – see para [0101], showing equivalent computer processor and functionality)  for assigning a tutor to a cohort of students, the method comprising: receiving, by a processor, information from a tutor, comprising a name, academic details, preferred languages, a subject of interest, a topic of interest, an introductory video of the tutor, and available time slots (see para [0006], "a online tutoring application for providing live, remote tutoring sessions, the application comprising: a database of tutor profiles, each profile comprising an average rating and availability of a tutor; an interface for conducting a tutoring session between one or more tutors and one or more learners, the interface comprising: a live audio/video presence; text chat; and a co-browsing module allowing live presentation of a co-browsing activity simultaneously to the one or more tutors and the one or more learners... each tutor profile further comprises name, photo, number of tutoring sessions completed, biography, awards, education, and experience... the tutoring session is conducted between one tutor and a plurality of learners." and see para [0131], "he home page provides an overview of various remote tutoring sessions in a variety of subjects suitable for a learner. Many subjects are suitable and include, by way of non-limiting examples, math, reading, science, social studies, art, music, language arts, foreign language, and combinations thereof. Similarly, many levels of learning are suitable and include, by way of non-limiting examples, a pre-K, level, a Kindergarten level, a first grade level, a second grade level, a third grade level, a fourth grade level, a fifth grade level, a sixth grade level, a seventh grade level, an eighth grade level, a ninth grade level, a tenth grade level, an eleventh grade level, a twelfth grade level, and the like, including intermediate levels between. In other embodiments, a co-browsing activity is not linked to a school grade level, but instead is a proficiency level, a fluency level, a competency level, a mastery level, or a combination thereof.");
generating, by the processor, an assessment report of the tutor (see para [0115] and Fig 5, showing a rating for the tutor displayed), comprising…a language proficiency of the tutor… (see para [0106], "As used herein, “tutor” refers to any person who interacts with an educational system for the purpose of providing knowledge, insight, or understanding of one or more target language or academic subject matter or by virtue of having been allowed, asked, or assigned to interact with an educational system.' and see para [0131], "Many subjects are suitable and include, by way of non-limiting examples, math, reading, science, social studies, art, music, language arts, foreign language, and combinations thereof. Similarly, many levels of learning are suitable and include, by way of non-limiting examples, a pre-K, level, a Kindergarten level, a first grade level, a second grade level, a third grade level, a fourth grade level, a fifth grade level, a sixth grade level, a seventh grade level, an eighth grade level, a ninth grade level, a tenth grade level, an eleventh grade level, a twelfth grade level, and the like, including intermediate levels between. In other embodiments, a co-browsing activity is not linked to a school grade level, but instead is a proficiency level, a fluency level, a competency level, a mastery level, or a combination thereof." and see para [0235], " Jill browses a catalogue of possible tutors and their tutor profiles to find the one who would be a good fit for her son. As shown in FIG. 5, the tutor profiles show a picture of the tutor along with the tutor's educational background, experience in various subject matters, and awards and accolades. Jill is excited when she finds a tutor, Charlotte, who has extensive experience with teaching English to Korean children (including teaching at academies in Korea for many years) who is bilingual in English and Korean, and who received numerous awards from various teaching organizations to be Jim's student—a perfect fit for Jim.");
assigning, by the processor, the tutor to the cohort of the students based on…a feedback received from the cohort of the students, and the available time slots of the tutor (see para [0111]-[0116], where booking module shows assigning a tutor with learner based on availability and rating ).
Almassizadeh, however, does not specifically disclose computing, by the processor, a similarity index of the tutor with a profile of a cohort of the students, and wherein the similarity index is computed based on a comparison of the assessment report and the information received from the tutor with the profile of the cohort of the students, wherein the similarity index is computed using Deep Learning models and Reinforced Learning Algorithms.  In analogous art, Le discloses the following limitations:
computing, by the processor, a similarity index of the tutor with a profile of a cohort of the students based on a comparison of the assessment report and the information received from the tutor with the profile of the cohort of the students, wherein the similarity index is computed using Deep Learning models and Reinforced Learning Algorithms (see para [0038]-[0040], where the ratings determined and trained using deep learning are used for matching and thus a type of similarity index)
assigning, by the processor, the tutor to the cohort of the students based on the similarity index, a feedback received from the cohort of the students, and the available time slots of the tutor (see para [0031], [0039], where tutors are ranks based on match and para [0040]-[0045], showing  tutor is assigned after confirmation and provides requested tutoring).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Le with Almassizadeh because using such deep learning for the ratings used in matching can improve the quality of the tutoring by having more appropriate match  (see Le, para [0002]-[0003])                           
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for providing tutoring and mentoring services as taught by Le in the remote live tutoring plaform as taught by Almassizadeh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Almassizadeh and Le do not specifically disclose automatically generating, by the processor, a question for a tutor in real-time, wherein the question is generated based on the information provided by the tutor.  In analogous art, O'Malley discloses the following limitations: 
automatically generating, by the processor, a question for a tutor in real-time, based on the information provided by the tutor (see para [0611]-[0618], showing audio, text or survey type interviews that use questions and answers with follow ups);
receiving, by the processor, an answer to the question from the tutor in an answer format, wherein the answer format is one of a video-based, a voice-based, and a text-based (see para [0611]-[0618] showing video, audio and text formats);
wherein the assessment report comprises a validity of the answer (see para [0424], showing whether questions are answered correctly), a time taken to solve the question ([0410]-[0411], showing time it takes to answer a question is part of the assessment and see para [0420], [0484])…the answer format, and a methodology used to solve the question (see para [0444], showing pausing or other habits or tendencies during answers and see para [0619], showing specific answer formats like fill-in-the-blank)
Examiner notes that although an introductory video is obvious to one of ordinary skill in the art based on a biography in a tutor’s profile, O’Malley at para [0611] also shows recorded video clips by the candidate where it would be obvious to one of ordinary skill in the art that such clips could be similar to the biography data Almassizadeh in order to show that an introductory video is obvious to one of ordinary skill in the art in light of the cited art.   
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of O'Malley with Almassizadeh and Le because using questions and answers enable more effective assessing of users (see O'Malley, para [0013])                              
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for measuring applicants as taught by O'Malley in the Almassizadeh and Le combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2:
	Further, Almassizadeh discloses the following limitations:
wherein the profile of the cohort of the students comprises preferences for a language of the tutor, mode of answers, a time of study, subject of interest, and academic details (see para [0131]-[0132 ] and Figs 68-72], showing homepage for learner/students where this type of data is provided)

	Claims 3-4:
Almassizadeh does not specifically disclose wherein the feedback comprises a positive feedback and a negative feedback for the tutor.  In analogous art, Le discloses the following limitations:
wherein the feedback comprises a positive feedback and a negative feedback for the tutor (see para [0032], where a likert scale showing feedback can be considered to show positive or negative feedback would have been obvious to one of ordinary skill in the art)
updating the similarity index of the tutor based on the feedback (claim 3, using the feedback to update a plurality of ratings of the selected mentor)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for providing tutoring and mentoring services as taught by Le in the remote live tutoring plaform as taught by Almassizadeh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 5:
	Further, Almassizadeh discloses the following limitations:
determining preferred language of the tutor based upon the analysis of the answer (see para [0110], showing toggling the language based on a button selection which can be considered an answer/selection by the tutor)

Claim 7:
Almassizadeh and Le do not specifically disclose wherein the answer is validated by comparing the answer to a predefined answer.  In analogous art, O’Malley discloses the following limitations:
wherein the answer is validated by comparing the answer to a predefined answer (see para [0418], "Another method would first measure the experts equally, and then based on the answers given and the answers later reviewed to be best for the questions, the system would go back and build a profile of the type of expert and experience which measurably proved to be most accurate. This profile could then be used for similar questions, job positions, and/or job categories where the data was measurably proven to maintain relevance over time.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for measuring applicants as taught by O'Malley in the Almassizadeh and Le combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8:
Further, Almassizadeh discloses the following limitations:
wherein the information received from the tutor is in structured data format (see para [00113], showing tutor selecting availability information using the interface and thus a structured data format)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Almassizadeh, Le and O'Malley, as applied above, and further in view of Corbett (US 2019/0051199 A1).

Claim 6:
Almassizadeh, Le and O'Malley do not specifically disclose wherein the question is generated from a predefined list of questions using Machine Learning models.  In analogous art, Corbett discloses the following limitations:
wherein the question is generated from a predefined list of questions using Machine Learning models, and wherein the predefined list of questions is prestored (see para [0008], " The present invention gathers or has gathered test questions related to those books and/or skills, and initiates a test with that user; the present invention may gather or create test questions using artificial intelligence, machine learning, and/or deep learning. The present invention assesses the user's answers to test questions, to build a cumulative and on-going resumé of the user's knowledge and skills, in which the fact that the user has read the book or books, and absorbed the information, is reflected in the user's test answers. This solves the problem in the prior art of a lack of rigor or connection between the knowledge/skills the user wishes to certify, and the questions answered by the user." and see par a[0020], "The inventive system carries this out by building one or more databases of books and test questions, which may be through the use of artificial intelligence, machine learning, and/or deep learning; associating the databases of books and test questions with skills; and using some of those test questions to test one or more users.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Corbett with Almassizadeh, Le and O’Malley because using machine learning for generating the questions enhances the rigor of the assessment (see Corbett, para [0002]-[0006]).                                
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for testing a user’s skills as taught by Corbett in the Almassizadeh, Le and O’Malley combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624